DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. This action is responsive to communication filed 3/10/2021, claims 1, 2, and 4 – 7 are pending for examination. This action is non-final.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2021 has been entered.
Response to Arguments
Applicant’s arguments, found on pages 6 – 7 of Remarks dated 3/10/2021, wherein Applicant alleges, “Barnhill and the cited references fail to disclose a state engine and its responder engine, and the functionality of the state engine with responder engine as recited in claim 1”, have been fully considered and found not persuasive.
Applicant specifically asserts, “Barnhill fails to disclose a state engine that ‘operates in a repeating loop, evaluating the rules of the current state, triggering output objects based on the rule object values … the ‘regular catalog analysis’ of Barnhill is a wholly different computing construct from the claimed ‘evaluating the rules of the current state’.” Examiner disagrees. Paragraph [0057] of Barnhill, Jr. (US 2009/0132698 A1), hereinafter “Barnhill”, recites,
“[0057] As shown in FIG.1, the service node is configured to facilitate the control any number of devices 106, each executing a corresponding agent process 108. In general, the devices can be adapted for use by the system or pre-configured for use by the system. For example, a service provider may provide its customer with an appliance that can either be plugged peripherally into a PC, or directly into a working home network. Through the service node, the appliance automatically upon connection discovers its connected environment and probes for other devices. When devices are discovered the appliance catalogs the devices, the resources and services available on the device. By regular catalog analysis, the service node determines the best means for configuring the devices for stable network connection and application interoperation requirements with the other devices as appropriate, and deploys intelligent agents which are able to facilitate configuration of the devices for which is has been deployed.”
One of ordinary skill in the art will readily understand that since the process of regular catalog analysis is being performed for each discovered device, it is effectively “repeated” for each discovered device. This management operation termed “regular catalog analysis” is further described, and cited in Office Action dated 9/10/2020, as performing the configuration of devices based on “The services delivered by the system are based upon established standards of interoperation of the devices in the catalog and executed by policies set by the service provider 114.” (Barnhill Paragraphs [0058 – 0059]). The management operation comprising regular catalog analysis further comprises making determinations to deliver services based on “established standards of interoperation” and are further “executed by policies set by the service provider”. One of ordinary skill in the art will readily understand that policies of the system are rules by which the system generally operates (specifically rules/policies set by the service provider).
Applicant further asserts, “Barnhill fails to disclose a state engine in which ‘changing the current state according to the rule objects’ is performed. The Examiner asserts this is disclosed in Barnhill’s ‘updating devices based upon the registry’ (p. 5 of the Final Office Action). However, evaluating a registry and responding to items in a registry is a computer construct that is wholly different from evaluating rule objects and changing a current state[d] based on rule objects.” Examiner disagrees and indicates that this is a mischaracterization of the subject matter of Barnhill. The configuring of devices in Barnhill consists of more than “evaluating a registry and responding to items in a registry”. Barnhill Paragraphs [0066 – 0067] recite, 
[0066] The agent includes two main components, an interface to transfer data from the service node to the device, and a cross-platform module. For home devices with the appropriate computing/system resources and port configuration ( e.g., USB), the key is used to install the agent 108. In certain cases, the key stores all service resource information for existing devices. Upon installation of a new device, it takes an inventory of the characteristics, operating states, and resources ( e.g., files, input/output ports, etc.) of the device. If any similar devices are already loaded on the key, certain parameters may be downloaded to the new device to facilitate configuration. For example, if a second PC is installed, the parameters for shared resources ( e.g., files, devices, etc.) from the first PC can be transferred to the second PC through the key. Once the information is obtained for the new device, it is written to the registry. The registry is a data structure that contains all relevant information regarding the device and is a component of the network topography. The registration process consists of writing new device data to the registry, as well as informing all other devices in the network of the existence of the new device. The topography is then updated to reflect the new network. This topography defines the relationship among the devices, the characteristics of each device, and policies among the devices, such as file/resource sharing, user privileges, security, and so on. The topography provides not only a physical mapping of the home network, but an overall operational context for each device within the network relative to all other devices in the network. In this manner, the effect of any changes or problems with one device can be quickly detected for any other device. This system also provides a comprehensive view for the service provider with regard to the entire network, as opposed to a particular device. For example, a service provider may receive a message regarding a problem with a specific device. Through the topography, the service provider can see all other devices connected to the device, and may therefore have a better idea of the problem cause or solution given the context of the entire network. 
[0067] As the home network is established with discovered devices, and the registry has been built with definitions of the devices, the ongoing usage activities include monitoring devices, adding new devices, removing devices, updating devices, troubleshooting and repairing devices, reconfiguring devices, and similar tasks. The ongoing usage tasks can be initiated and performed by the user directly, or they may be automated with minimal user input.” (Examiner’s emphasis)
One of ordinary skill in the art will readily understand that the registry, which is recited as comprising operating states, resources, “all relevant information regarding a device”, user privileges, policies among the devices, and more (as recited in claim 1 and Paragraph [0066] of Barnhill), comprise objects, some of which may be interpreted as “rule objects” (e.g., user privileges, policies, and configuration information). Since Barnhill teaches configuring new devices based upon the registry and updating the network topography based upon the registry as recited in Paragraphs [0067], the system Barnhill is effectively changed using these rule objects (and therefore the state of the system is changed). 
Applicant’s finally asserts, “The Examiner admits Barnhill and Yang fail to teach the responder engine evaluates responder rules applicable to the received signals, selects responder actions based on responder filters, and executes responder output based on the responder rule evaluation of at least one of the received signals. The Examiner asserts these limitations are disclosed in para. 0043 of Pruss. However, the cited portion of Pruss discloses a method of improving QoS for routing packets. A packet routing system does not disclose the claimed responder and state machine. And Pruss overall discloses automation and programmability for software defined networking (SDN) enabled systems. Pruss provides a specialized way of configuring networks. Here, the cited paragraph in Pruss describes packet monitoring in the form of QoS policy application and priority queuing. Technically a signal is not a packet. They are wholly different. Packet evaluation is wholly different from signal evaluation. As such, nothing in Pruss is pertinent or applicable to the claimed responder engine. In view of this, Pruss and the cited portion of Pruss does not disclose any of the functionality recited in claim 1.” Examiner disagrees. There is no limitation or requirement within the claimed invention that restricts the interpretation of a signal as not including a data packet. 
Furthermore, within the computer networking arts the conventional interpretation of a signal includes a packet. Examples of this include Pedersen (US 2016/0142912 A1) Paragraph [0051] which teaches that a digitized signal including a message may be “divided and transmitted wirelessly in packages or packets as is well-known in the art”, Chang et al. (US 2016/0087698 A1) Paragraph [0060] which teaches information is included in a packet header, such as “a self-received signal” which is “well-known to a person of ordinary skill in the art”, and John et al. (US 2008/0120261 A1) Paragraph [0021] 
The arguments presented by Applicant in Remarks dated 3/10/2021 have been fully considered and found not persuasive. As such, the rejections of the claims presented in Office Action dated 9/10/2020 are upheld and contained herein. No new references are introduced.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, and 7 are rejected under 35 U.S.C. §103 as being unpatentable over Barnhill, JR (US 2009/0132698 A1), hereinafter “Barnhill”, in view of Yang et al. (US 2018/0375720 A1), hereinafter “Yang”, and further in view of Pruss et al. (US 2014/0282628 A1), hereinafter “Pruss”.
Regarding claim 1, Barnhill teaches a system comprising: 
a local system (service node) including at least one microprocessor, at least one network communication component, the local system in communication with a remote server (data center having one server) via the network communication component, at least one input component to receive input from multiple external sources provided by multiple different manufacturers, local software stored on a local storage device, the local software including a state engine which when executed causes the local system to perform operations including (service node comprises a workflow engine and application framework for interfacing with devices and services (Barnhill Paragraph [0039]) service node is comprised as part of a home computer, including processor and memory and receives input from user (Barnhill Paragraphs [0048], [0050], [0086] and Fig. 2) devices are from different vendors (Barnhill Paragraph [0003])): 
identifying the external sources (acting as an appliance from a service provider, service node discovers devices on the network (Barnhill Paragraph [0057])); 
receiving configuration information from a server (after discovering network devices, pushing an agent from the service node onto the devices (Barnhill Paragraphs [0062] and [0063]) determining the best means to configure network devices (Barnhill Paragraph [0057]) data center provides maintenance and management information based upon the catalog (Barnhill Paragraphs [0058] and [0059])), 
configuring external sources, as needed, based on the configuration information received from the server (after discovering network devices, pushing an agent from the service node onto the devices which do not meet certain criteria (Barnhill Paragraphs [0062] and [0063]) policies are configured and maintained by the service node and the agents, wherein policies include configuration of each device (Barnhill Paragraphs [0065] and [0028])), 
evaluating the input received from the external sources (each device agent provides inventory of the characteristics, operating states, and resources of each device and updates a data structure known as a registry which includes network topology, wherein the service provider may use this information when identifying problems and determining solutions of the network (Barnhill Paragraph [0066])), 
providing output to the external sources based on the state engine and the input received from the external sources (regular catalog analysis wherein the service nodes determines the best means for configuring the devices for stable connection and application interoperation and deploys the intelligent agents to facilitate configuration (Barnhill Paragraph [0057]) data center provides periodical services including those based on the recorded catalog of the home network, and provides resources that enable the ongoing maintenance (Barnhill Paragraph [0058]) management and maintenance is implemented through the receipt of instructions from service node/data center at each device (Barnhill Paragraph [0065])), 
sending local system status and external source information to the server based in part on evaluating the input received from external sources and the state engine (maintaining a registry including device parameters and characteristics within the network and topology of the network (Barnhill Paragraph [0066]) registry is maintained and accessible to the data center (Barnhill Paragraph [0071])), wherein the local system includes:
a plurality of state objects, one of the state objects designated as a current state at any given time (maintaining operational state of devices (Barnhill Paragraph [0066])); 
a plurality of input objects that have values based on external or internal signals (device parameters used for input configuration may be received from another device (Barnhill Paragraph [0066])); 
a plurality of rule objects associated with a state with a value that depends on the values of input objects or other rule objects (policy configuration information includes user privileges (Barnhill Paragraph [0066]) wherein user privilege is based upon a relative classification of access (Barnhill Paragraph [0055])); 
a plurality of output objects associated with a rule that can control or signal external or internal devices (using parameters to configure a device, wherein parameters come from an originating device (output) (Barnhill Paragraph [0066])); 
regular catalog analysis wherein the service nodes determines the best means for configuring the devices for stable connection and application interoperation and deploys the intelligent agents to facilitate configuration (Barnhill Paragraph [0057])), and 
changing the current state according to the rule objects (updating devices based upon the registry (Barnhill Paragraph [0067])).
Barnhill fails to teach the state engine includes objects and wherein the state engine is dynamically built at run-time to create the objects based on the configuration information received from the remote server, wherein the configuration information includes user specified external devices, user specified external device parameters and user specified external device thresholds. Where Barnhill teaches the state machine includes a responder engine configured to receive external and internal signals (service node comprises a communication functionality 107 (Barnhill Paragraph [0028]) service node comprises communication interfaces to communicate with devices and home computer and network 111 (Barnhill Paragraphs [0032], [0051], and Fig. 1)), Barnhill further fails to teach wherein the responder engine evaluates responder rules applicable to the received signals, selects responder actions based on responder filters, and executes responder output based on the responder rule evaluation of at least one of the received signals.
However, in analogous art, Yang teaches state engine includes objects (deployment engine comprises configuration data which is based upon user defined settings (Yang Paragraph [0041])) and wherein the state engine is dynamically built at run-time to create the objects based on the configuration information received from the remote server (the configuration data generated is automatically readopted at runtime by the deployment engine each time an application runs a function (Yang Paragraph [0041])), wherein the configuration information includes user specified external devices (discovered assets), user specified external device parameters (settings directed to abstraction of the assets such as system-level tasks) and user specified external device thresholds (minimum set of discovered devices based upon asset requirements) (Yang Paragraphs [0041 – 0042], [0051], and [0065]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to take the known technique of Yang related to receiving user input settings for configuring devices and automatically configuring devices at runtime and apply them to the known device of Barnhill for the purpose of yielding the predictable result of implementing a configuration mechanism. One would be motivated as such as the deployment engine provides functionality to allow users to define settings of the system so the user may enter their own “ideal” settings to configure multiple devices in the network (Yang Paragraphs [0041 – 0042]).
Barnhill and Yang fail to teach wherein the responder engine evaluates responder rules applicable to the received signals, selects responder actions based on responder filters, and executes responder output based on the responder rule evaluation of at least one of the received signals.
However, in analogous art, Pruss teaches a responder engine evaluates responder rules applicable to received signals (after receiving a packet at an ingress port, a network device evaluates the packet by matching it to SDN rules (Pruss Paragraph [0012] and [0010])), selects responder actions based on responder filters (determining what action to take depending on the evaluation (Pruss Paragraph [0012]) for example, applying QoS actions such as priority queuing (Pruss Paragraph [0043])), and executes responder output based on the responder rule evaluation of at least one of the received signals  (modifying the operation of a network element by transmitting data via an API based upon the rule evaluation (Pruss Paragraphs [0027] and [0036])).
Pruss related to evaluating packets and modifying network elements based upon evaluated rules and apply them to the known device of Barnhill and Yang to yield the predictable result of improving QoS for routing packets. One would be motivated as such as QoS policies allow particular packets to be treated different, allowing for priority queuing to be implemented (Pruss Paragraph [0043]) to provide priority to packets of more important applications.

Regarding claim 2, Barnhill, Yang, and Pruss teach the system of claim 1 wherein the configuration information from the server includes at least one of user specified external devices, user specified external device parameters and thresholds, state engine specifications (policies), wherein the state engine specifications include some selected from flows, states, rules, filters, outputs, and responders (policies include privilege rules (Barnhill Paragraph [0028])).

Regarding claim 7, Barnhill, Yang, and Pruss teach the system of claim 1 wherein the local system further includes an input connector that enables the user to directly provide local system and/or external source configuration information (Barnhill Paragraphs [0050] and [0067]).

Claims 4 – 6 are rejected under 35 U.S.C. §103 as being unpatentable over Barnhill and Yang and Pruss in view of Fries et al. (US 2004/0217847 A1), hereinafter “Fries”.
Barnhill, Yang, and Pruss teach a system of claim 1  and where input is received from the external sources (Barnhill Paragraph [0066]), Barnhill, Yang, and Pruss fail to teach wherein the input includes at least three selected from the group including a temperature measurement, an analog voltage measurement, a digital voltage measurement, a resistance measurement, position data, motion data, button data, switch data, card reader data, fingerprint data, ophthalmic data, system on query results, component on query results, ping results, and a digital message.
However, in analogous art, Fries teaches input includes at least three selected from the group including a temperature measurement, an analog voltage measurement, a digital voltage measurement, a resistance measurement, position data, motion data, button data, switch data, card reader data, fingerprint data, ophthalmic data, system on query results, component on query results, ping results, and a digital message (sensors in a system generate signals in response to detected conditions (Fries Paragraph [0037]) reporting sensor may be temperature, AC power sensor, , wherein temperature includes low or high temperature warning (Fries Paragraphs [0063 – 0065]) sensors include motion sensors (Fries Paragraph [0004])).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Fries related to input and output information in the system being related to security sensors and apply them to the teachings of Barnhill, Yang, and Pruss for the purpose of utilizing the invention in a home security system. One would be motivated as such as home security systems may contain heterogeneous devices, such as those in Barnhill, Yang, and Pruss and integrating the devices would provide the same improvements to security networks.

Barnhill, Yang, and Pruss teach a system of claim 1 wherein providing output to external sources (Barnhill Paragraphs [0058 – 0059]), Barnhill, Yang, and Pruss fail to teach output includes at least three selected from the group including LED control command, digital voltage output, analog voltage output, pulse modulated signal output, relay control command, door or lock control command, Internet message, SIP communication, local network message, text message, voice message, sound generator, monitoring center message.
However, in analogous art, Fries teaches output includes at least three selected from the group including LED control command, digital voltage output, analog voltage output, pulse modulated signal output, relay control command, door or lock control command, Internet message, SIP communication, local network message, text message, voice message, sound generator, monitoring center message (sensor devices may be configured utilizing electrical signal outputs to enable configuration and control of devices (Fries Paragraph [0045]) controlling lights using the control signals (Fries Paragraph [0042]) sending internet commands to premise devices (Fries Paragraph [0075]) control commands include voice (Fries Paragraph [0026])).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Fries related to input and output information in the system being related to security sensors and apply them to the teachings of Barnhill, Yang, and Pruss for the purpose of utilizing the invention in a home security system. One would be motivated as such as home security systems may contain heterogeneous devices, such as those in Barnhill, Yang, and Pruss and integrating the devices would provide the same improvements to security networks.

Barnhill, Yang, and Pruss teach a system of claim 1, Barnhill, Yang, and Pruss fail to teach where the external source is at least three of a door controller, an alarm panel, a keypad, a man-trap, a card reader, a retina reader, a temperature sensor, a smoke sensor, a fingerprint reader, an analog phone, a SIP phone, a virtual wire, or a tamper detector.
However, in analogous art, Fries teaches where the external source is at least three of a door controller, an alarm panel, a keypad, a man-trap, a card reader, a retina reader, a temperature sensor, a smoke sensor, a fingerprint reader, an analog phone, a SIP phone, a virtual wire, or a tamper detector (sensors include door sensors, temperature sensors, and smoke sensors (Fries Paragraph [0063])).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Fries related to sensors being security sensors and apply them to the teachings of Barnhill, Yang, and Pruss for the purpose of utilizing the invention in a home security system. One would be motivated as such as home security systems may contain heterogeneous devices, such as those in Barnhill, Yang, and Pruss and integrating the devices would provide the same improvements to security networks.

	

Conclusion
	Prior art found to be pertinent to Applicant’s claimed invention but not used in the rejections above includes:
	Essinger et al. (US 2010/0177749 A1) which teaches initializing resources in a network and monitoring the process of data between a host device and a plurality of wireless mesh devices.
	Deo et al. (US 2005/0165906 A1) which teaches deploying and activating services in a network by dispensing managed objects from a central repository and coordinating instantaneous activation and deactivation of services throughout the network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251.  The examiner can normally be reached on M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/J.K.B/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459